Citation Nr: 0028989	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-13 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran reportedly served on active duty from January 
1978 to August 1984 with subsequent periods of reserve 
service.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1999 rating decision 
by the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in May 1999; a statement of the 
case was issued the same month.  A substantive appeal was 
received in June 1999.


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between a current low back disability and the veteran's 
active military service.

2.  A September 1996 rating decision denied service 
connection for hemorrhoids; an appeal was not initiated from 
that determination. 

3.  The evidence associated with the claims file subsequent 
to the September 1996 rating decision is not, either by 
iteself or in connection with evidence already of record, so 
significant that it must be considered to decide fairly the 
merits of the claim for service connection for hemorrhoids.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The RO's September 1996 decision denying entitlement to 
service connection for hemorrhoids is final.  38 U.S.C.A. § 
7105(c) (West 1991).

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
hemorrhoids.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disability

The first issue before the Board involves a claim of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board notes that post-service VA treatment records show a 
diagnosis for a low back disorder.  A May 1998 VA X-ray 
record shows an impression of mild degenerative disc disease 
at L1-L2, L2-L3, and L3-L4 with anterior osteophyte formation 
and sacralization of L5.  This impression is sufficient to 
constitute a medical diagnosis of a current low back disorder 
for well-grounded purposes, thus satisfying the requirement 
that there be competent evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  The veteran's assertions 
regarding a low back injury during service are by themselves 
competent and are accepted for well-grounded purposes to meet 
the second requirement (incurrence in service).  In fact, 
service medical records clearly document hospitalization and 
follow-up treatment for injuries sustained in an August 1979 
bicycle/truck accident for fractures to both elbows, 
althlough with no complaints of low back pain.

However, there is no competent medical evidence linking the 
veteran's current low back disorder to service or an in-
service injury.  There is no medical evidence of a back 
injury and continuity of symptomatology from the August 1979 
in-service bicycle/truck accident to link his current chronic 
low back pain to injuries sustained then.  In this regard, 
the Board notes that the service medical records show no 
treatment for back pain.  In addition, the veteran's June 
1984 separation examination report and all subsequent reserve 
examination reports (September 1984, October 1988, March 
1987, April 1991, and September 1993) document no clinical 
findings for any spine or other musculoskeletal abnormality 
and, in the medical history section of some of these reports, 
the veteran had checked "no" for recurrent back pain.  The 
next evidence of a low back disorder is not until May 1998, 
nearly 19 years after the bicycle/truck accident.  There is 
no suggestion in the May 1998 VA outpatient treatment report 
that the physician linked the reported low back pain to the 
bicycle/truck accident. 

The Board acknowledges the veteran's contentions that he 
currently suffers from a low back disorder, which is related 
to his in-service bicycle/truck accident.  However, the 
etiology or pathology of a disability or disease is a medical 
question that the veteran is not qualified to answer.  
Espiritu, supra.  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under section 5107(a).  Tirpak, 2 Vet. App. at 611.  
"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  See Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
In this case, there is no competent medical evidence linking 
the veteran's current low back disability to service.  
Moreover, there is also no medical evidence linking the 
veteran's claimed continuity of symptomatology to his current 
low back disability.  See Savage, 10 Vet. App. at 495-97.

Where, as here, the veteran fails to submit supportive 
medical evidence and the determinative issue involves medical 
causation, the claim is not well-grounded and VA has no duty 
to assist the appellant in developing his claim, or, for that 
matter, to adjudicate the claim.  See Franzen v. Brown, 9 
Vet. App. 235, 238 (1996). 

Finally, the Board is aware of no circumstance in this case 
that would put VA on notice that relevant evidence may exist, 
or could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  The veteran is hereby advised that medical 
evidence of causation is necessary to render his low back 
disability claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

New and Material Claim

The second issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
hemorrhoids.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 138, 1383-84 (Fed. Cir. 1996).

By a September 1996 rating decision, the RO (among other 
issues) initially denied service connection for hemorrhoids, 
as there was no evidence of chronicity and continuity of 
symptomatology to show a relationship to service following 
the veteran's single in-service treatment for hemorrhoids in 
August 1981.  The veteran was notified of this decision in 
September 1996.  Although he filed a docment indicating that 
he disagreed with the September 1996 rating decision, that 
communication did not specify which issue or issues he 
disagreed with.  The RO requested clarification, and the 
veteran responed that he wished to appeal from the denial of 
service connection for tinnitus.  Under the circumstances, 
the Board finds that the September 1996 denial of entitlement 
to service connection for hemorrhoids became final.  38 
U.S.C.A. § 7105(c).  

The veteran subsequently requested that his hemorrhoid claim 
be reopened, and by rating decision in February 1999, the RO 
denied his request to reopen finding that new and material 
evidence adequate to reopen the previously disallowed claim 
for service connection for hemorrhoids had not been 
submitted.  The present appeal ensued.

When a claim to reopen is presented, a three-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  Second, if the VA 
determines that the evidence is new and material, it must 
reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence." Elkins, 12 Vet. 
App. at 218-19.  Third, if the claim is well grounded, the VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps become applicable only when each 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not material, 
the inquiry ends and the claim cannot be reopened.  See Smith 
v. West, 12 Vet. App. 312, 314 (1999).

At the time of the RO's September 1996 rating decision, the 
evidence of record included the veteran's service, Army 
Reserves and National Guard medical records, November 1988 
and May 1992 VA examinations and X-rays of the veteran's 
elbows, and various statements submitted by the veteran.  
Essentially, the RO denied the veteran's claim finding 
service medical records showed that the veteran was treated 
on one occasion for hemorrhoids in August 1981, that the 
veteran's June 1984 separation examination made no mention of 
the condition, and that, therefore, the condition was 
considered to have resolved and service connection was 
denied.

The evidence associated with the claims file after the RO's 
September 1996 rating decision includes VA outpatient 
treatment records from September 1997 to August 1998; a June 
1998 Board decision denying service connection for tinnitus; 
a December 1997 VA examination report; and various statements 
from the veteran and his representative.  

The Board finds that the evidence presented after the RO's 
September 1996 denial with regard to the veteran's claims for 
service connection for hemorrhoids is new.

However, the Board also finds that the evidence is not 
material.  The new evidence is not, by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim.  The new evidence essentially shows that the veteran 
was treated in August 1998 for anal fissures.  However, it 
does not in any manner suggest any connection to the 
hemorrhoids treated during service in August 1981.  It 
appears that the underlying basis of the September 1996 
determination was that the inservice hemorrhoids had resolved 
with treatment.  The newly submitted evidence showing anal 
fissures in 1998 does not, either by itself or in the context 
of the other evidence or record, is not probative to that 
underlying basis.  The new evidence merely shows anal 
fissures in 1998.  The Board declines to view the new 
evidence as material under the circumstances of this case. 

Moreover, even if the evidence were viewed as material, the 
veteran's claim wold still not be well-grounded.  In this 
regard, the Board notes that service medical records show 
that the veteran was treated for hemorrhoids in August 1981.  
However, there are no records indicating treatment for 
hemorrhoids after that while in service.  Moreover, post-
service medical evidence does not show treatment for 
hemorrhoids and only shows treatment for anal fissures in 
1998, fourteen years following discharge.  Moreover, at the 
December 1997 VA examination, the veteran did not complain or 
report any problems with hemorrhoids or anal fissures.  There 
is therefore no medical evidence of any continuity of 
symptomatology, nor is there otherwise any medical opinion 
suggesting a nexus to service. 

In fact, the only evidence the veteran has submitted which 
supports his claim is his own statements that his anal 
fissures are related to his in-service hemorrhoids.  The law 
provides that, with respect to questions involving diagnosis 
or medical causation and nexus, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's lay statements do not establish the 
required diagnosis or nexus needed to reopen his claim, see 
Espiritu, 2 Vet. App. at 494-95 (holding that laypersons are 
not competent to offer medical opinions), or provide a 
sufficient basis for reopening a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Inasmuch as the veteran has not submitted new and material 
evidence, his claim may not be reopened and must be denied.



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

